Citation Nr: 1622533	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  07-34 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disorder, characterized as arthritis of the acromioclavicular (AC) joint and bicep tendonitis, for the period prior to August 4, 2015, and in excess of 30 percent therefrom, for limitation of motion (LOM) of the (major) right shoulder.  

2.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disorder, characterized as bicep tendonitis, for the period prior to August 4, 2015, and in excess of 20 percent therefrom, for LOM of the (minor) left shoulder.  

3.  Entitlement to an initial compensable rating for paresthesias of the right lower extremity (RLE) for the period prior to August 4, 2015, and in excess of:  separate 10 percent ratings therefrom, for peripheral neuropathy (PN) of the sciatic nerve of the RLE and PN of the anterior crural nerve (femoral) of the RLE, and a noncompensable rating for PN of the obturator nerve of the RLE, associated with degenerative disc disease (DDD) of the L4-L5, lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, son, and daughter


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975 and from August 1991 to May 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in Los Angeles, California, before the undersigned Veterans Law Judge (VLJ), in June 2012.  A copy of the transcript of that hearing is of record.  

In May 2013, in pertinent part, the Board denied the Veteran's claims for entitlement to initial evaluations in excess of 10 percent for right and left shoulder disabilities, as well as entitlement to an initial compensable rating for paresthesia of the RLE.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC/Court).  In an April 2014 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision was vacated as to these issues and the Veteran's claims were remanded to the Board.  The Order called for the claims to be remanded so that adequate examinations could be conducted to properly evaluate the service-connected conditions.  

The requested examinations were conducted by VA in August 2015.  Subsequently, in a September 2015 rating decision, increased evaluations were assigned for each of the claims on appeal.  Specifically, the initial 10 percent rating for the service-connected (major) right shoulder disability was increased to 30 percent, effective August 4, 2015.  The right shoulder was reclassified as on the title page of this decision.  Similarly, the initial 10 percent rating for the service-connected (minor) left shoulder disability was increased to 20 percent, effective August 4, 2015.  The left shoulder was reclassified as on the title page of this decision.  Finally, the initial noncompensable rating in effect for paresthesia of the RLE was continued.  Separate compensable (10 percent) ratings for PN of the anterior crural nerve of the RLE and PN for the sciatic nerve of the RLE were assigned, effective August 4, 2015.  

Because the increases in the evaluations of the Veteran's bilateral shoulder and RLE disabilities do not represent the maximum ratings available for the conditions, the Veteran's claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  Prior to August 4, 2015, the Veteran's right (major) shoulder disability did not approximate LOM to shoulder level even considering his complaints of pain and functional impairment.  Early arthritis was shown.  

3.  From August 4, 2015, the Veteran's right shoulder disability is manifested by LOM of flexion to 65 degrees (with pain and flare-ups to 50 degrees), approximating LOM between side and shoulder level of the major shoulder; moreover, frequent episodes of recurrent dislocations and guarding of all arm movements are shown.  The evidence does not, however, approximate motion limited to 25 degrees from his side even considering his complaints of pain and functional impairment.  

4.  Prior to August 4, 2015, the Veteran's left (minor) shoulder disability did not approximate LOM to shoulder level even considering his complaints of pain and functional impairment.  

5.  From August 4, 2015, the Veteran's left shoulder disability is manifested by LOM of flexion to 75 degrees (with pain and flare-ups to 55 degrees), approximating LOM between the side and shoulder level of the minor shoulder; moreover, degenerative arthritis was diagnosed, and there was guarding of all arm movements, but no recurrent dislocations.  The evidence does not, however, approximate motion limited to 25 degrees from his side even considering his complaints of pain and functional impairment.  

6.  Prior to August 4, 2015, the Veteran's RLE paresthesias were manifested by complaints of "burning," pain and numbness with inconsistent findings of any functional impairment.  

7.  From August 4, 2015, the Veteran's RLE paresthesias are manifested by mild incomplete paralysis of the sciatic nerve, anterior crural nerve (femoral) and obturator nerve.  Moderate incomplete paralysis of the nerves is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the right shoulder disability prior to August 4, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5201, 5202, 5024 (2015).  

2.  The criteria for an initial rating in excess of 30 percent for a right shoulder disability from August 4, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5003, 5201, 5202, 5024 (2015).  

3.  The criteria for an initial rating in excess of 10 percent for a left shoulder disability prior to August 4, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5003, 5201, 5202, 5024 (2015).  

4.  The criteria for an initial rating in excess of 20 percent for a left shoulder disability from August 4, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5003, 5201, 5202, 5024 (2015).  

5.  The criteria for an initial 10 percent rating, but no higher, for RLE paresthesias for the period prior to August 4, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2015).  

6.  The criteria for an initial rating in excess of 10 percent for PN of the sciatic nerve of the RLE for the period from August 4, 2015, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, DC 8520 (2015).  

7.  The criteria for an initial rating in excess of 10 percent for PN of the anterior crural nerve (femoral) of the RLE for the period from August 4, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, DC 8526 (2015).  

8.  The criteria for an initial compensable rating for PN of the obturator nerve of the RLE for the period from August 4, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, DC 8528 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 
38 C.F.R. § 3.159(b) (2015).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Veteran's appeal for higher initial ratings for the bilateral shoulders and RLE arises from his disagreement with the initial evaluations following the grants of service connection.  VCAA notice regarding the service connection claims was furnished to the October 2007.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and other  pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the present case, STRs, VA treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The transcript of a June 2012 hearing is also of record.  Testimony was provided by the Veteran, his wife, and his son and daughter.  

Further, VA provided examinations in August 2015 (shoulder and arm and PN) to obtain medical evidence as to the current severity of the shoulders and RLE disabilities.  The examinations are adequate because the examinations were performed by a medical professional and the conclusions were based on a solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner who conducted the exams considered the Veteran's reported medical history and lay statements concerning the claimed disorders.  The VA examiner described the symptoms and manifestations due to the shoulders and RLE, including range of motion (ROM) of the joints in question.  The VA examiner reported whether the disabilities caused functional impairment or functional limitation including additional limitation of ROM.  The examination reports are accurate and fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

The appellant was afforded the opportunity to testify before a VLJ in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to higher evaluations for the service-connected shoulders and RLE.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claims and VA met its duty to assist the Veteran. 

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  

The Court has held that the RO must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 (2015), which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestations under different diagnoses are to be avoided.  Id.  Esteban v. Brown, 6 Vet. App. (1994).  

The provisions of 38 C.F.R. § 4.31 (2015) provide that in every instance where the schedule does not provide a zero percent evaluation for the DC, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  

Bilateral Shoulder Disorders

As noted earlier, for the period prior to August 4, 2015, a 10 percent rating was in effect for both right and left shoulder disorders.  Specifically, the Veteran had a 10 percent rating for his service-connected right shoulder disability under 38 C.F.R. § 4.71a, DC 5010 (addressing traumatic arthritis) and a separate 10 percent rating for his service-connected left shoulder disability under 38 C.F.R. § 4.71a, DC 5024 (addressing tenosynovitis).  These ratings were effective from May 5, 2005.  Disabilities characterized under these DCs are rated based on limitation of motion of the affected parts, in the same manner as degenerative arthritis.  

The pertinent DCs include the following:  

Under DC 5200, ankylosis of the scapulohumeral articulation, manifested by favorable abduction to 60 degrees, allowing the mouth and head to be reached (30 percent for the dominant side and 20 percent for the non-dominant side under DC 5200).  This code also provides that ankylosis of the scapulohumeral articulation, manifested by intermediate between favorable and unfavorable allows for 40 percent for the dominant side and 30 percent for the non-dominant side.  Unfavorable abduction limited to 25 degrees from side provides for a 50 percent rating (dominant side) and 40 percent (nondominant).  38 C.F.R. § 4.71a, DC 5200 (2015).  

Under DC 5201, limitation of motion of the arm, a 20 percent rating is assigned when there is limitation of motion of the major or minor arm at shoulder level.  A 30 percent rating is warranted when there is limitation of motion of the major arm midway between the side and shoulder level.  This warrants a 20 percent rating in the minor arm.  A 40 percent disability evaluation is warranted when there is limitation of motion of the major arm to 25 degrees from the side.  This warrants a 30 percent rating in the minor arm.  38 C.F.R. § 4.71a, DC 5201 (2015).  

Under DC 5202, other impairment of the humerus, a 20 percent evaluation is warranted for impairment of the major/minor extremity caused by malunion resulting in moderate deformity, or for recurrent dislocation of the scapulohumeral joint with infrequent episodes of dislocation at the scapulohumeral joint and guarding of movement at the shoulder level.  38 C.F.R. § 4.71a, DC 5202 (2015).  

A 30 percent evaluation is warranted for impairment of the major extremity caused by malunion resulting in marked deformity or for recurrent dislocation of the scapulohumeral joint with frequent episodes of dislocation and guarding of all arm movements.  This warrants a 20 percent evaluation in the minor arm.  A 50 percent evaluation is assigned where there is fibrous union in the major arm, and a 40 percent evaluation is assigned where there is fibrous union in the minor arm; a 60 percent evaluation is warranted for nonunion or a false flail joint in the major arm, and a 50 percent evaluation is warranted for nonunion or a false flail joint in the minor arm; and for loss of the humeral head (a flail shoulder), an 80 percent evaluation is warranted in the major arm, and a 70 percent evaluation is warranted in the minor arm.  38 C.F.R. § 4.71a, DC 5202 (2015).  

Under 38 C.F.R. § 4.71a, DC 5203, a 10 percent evaluation is warranted for nonunion of the clavicle or scapula, without loose movement or malunion of the clavicle or scapula.  A 20 percent evaluation is warranted for dislocation of the clavicle or scapula or nonunion of the clavicle or scapula, with loose movement.  These evaluations are the same for either the major or minor arm.  38 C.F.R. § 4.71a, DC (2015).  

Based on a review of the evidence, a rating in excess of 10 percent is not warranted for either shoulder disability for the period prior to August 4, 2015.  Evidence available for review pertinent to this time period includes a January 2006 examination which was conducted for VA rating purposes.  At that time, the Veteran stated that he experienced pain on almost a constant basis that affected his ability to move his shoulders.  While medication and physical therapy had helped somewhat, he had not undergone any surgeries, and there had not been any functional impairment.  Upon examination, his shoulders appeared normal bilaterally, although there was pain upon palpation in the bicep tendon insertion area.  While there was some limitation of motion, the Veteran stated that he could flex and abduct both shoulders to 100 degrees.  No ankylosis was observed.  

Moreover, at two evaluations in May 2007, the Veteran exhibited no atrophy and, while there was some limitation of motion, he still displayed 110 degrees of bilateral abduction and 120 degrees of flexion.  Clearly, the evidence does not show limitation of motion or ankylosis to the point where an increased rating is warranted for either shoulder.  

When rating the extent of the Veteran's disability, the Board also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca, supra.  Notably, at his VA examination in January 2006, he complained of pain throughout the entire ROM in both shoulders, which made it impossible for the examiner to determine where pain additionally limited his ROM.  However, the mere presence of pain in motion does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such limitation is not shown and, as such, an increased rating is not warranted based on limitation of motion.  

Next, an increased rating is not warranted based on dislocation or malunion of the shoulder joints.  Specifically, at the January 2006 VA examination, there was no indication of malunion or dislocation related to the shoulder joints.  Notably, while X-rays of the right shoulder joint indicated arthritis, no malunion was observed.  An X-ray of the left shoulder revealed no abnormal findings at all.  

Moreover, at evaluations in May 2007, no history of malunion or dislocation was noted or observed.  Significantly, the Veteran has never asserted that he has ever experienced such symptoms.  Therefore, a rating in excess of 10 percent is also not warranted based on malunion or dislocation in the shoulders.  

The Board recognizes that the January 2006 VA examination (which is the most probative piece of evidence in the record) is problematic, in that it suggests that the Veteran's shoulder ROM was not actually measured, but rather relied on the Veteran's statements of how far he could raise his arms.  See 38 C.F.R. § 4.46 (2015) (use of a goniometer in the measurement of range of motion is "indispensable").  However, for the period in question, which is prior to August 4, 2015, the January 2006 examination is the best medical evidence available for review, and the Board does not believe that the examiner's characterization of his ROM renders the examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This is true, because, unlike other DCs that consider ROM in a joint, the relevant standard here is to "shoulder level," which is an evaluation that does not require a specific measurement in degrees.  Moreover, when examined by VA in 2007, the Veteran displayed 110 degrees of bilateral abduction and 120 degrees of flexion.  Further, given that the examination report notes external rotation was to 50 degrees and internal rotation was to 45 degrees, it is just as likely that shoulder flexion and abduction were properly measured and the examination notation reflects that the Veteran indicated that the limits of flexion and abduction were reached at approximately 100 degrees.  It is also noted that the examiner did not specifically note the presence or absence of malunion or dislocation in the shoulders.  However, the Veteran has never asserted that there has been such a history.  Notably, at his hearing before the Board in June 2012, he did not mention a history of such symptoms.  As such, although this was not specifically addressed by the examiner, it does not appear that any pertinent symptoms were missed by the examiner.  

As for severity of the shoulders after 2007, the Veteran provided testimony at a hearing in September 2012.  He testified that his primary complaint associated with the shoulders was the pain.  (Tr. at pg. 13.)  He was unable to carry groceries.  (Tr. at pg. 17.)  He was unable to accomplish full ROM of the shoulder due to pain.  (Tr. at pg 18.)  

As pointed out by the Court in April 2014, additional evidence, to include current findings, was deemed necessary and a contemporaneous VA examination (shoulder and arm) was conducted on August 4, 2015.  

At that examination, the claims file was reviewed, and the Veteran was evaluated.  The diagnoses were bilateral glenohumeral joint osteoarthritis and bilateral acromioclavicular joint osteoarthritis.  The Veteran was right hand dominant.  He experienced flare-ups of the shoulders which were described as difficulty moving the arms, and it was "hard" to pull and push.  He could not lift more than 5 pounds.  The right shoulder showed initial ROM flexion from 0 to 65 degrees.  Abduction was from 0 to 60 degrees, with external and internal rotation from 0 to 70 degrees.  There was evidence of pain with weight bearing and localized tenderness or pain on palpation of the joint or associated soft tissue.  There was objective evidence of crepitus.  The left shoulder showed flexion from 0 to 75 degrees.  Abduction was from 0 to 50 degrees, with external and internal rotation from 0 to 45 degrees.  There was evidence of pain with weight bearing and localized tenderness or pain on palpation of the joint or associated soft tissue.  There was objective evidence of crepitus.  

Slight changes in ROM were noted after repetitive use.  Pain, fatigue, weakness and lack of endurance caused functional loss.  Specifically, right shoulder flexion was from 0 to 70 degrees with abduction from 0 to 75 degrees.  External and internal rotation was from 0 to 60 degrees.  Left shoulder flexion was from 0 to 65 degrees with abduction from 0 to 55 degrees.  External and internal rotation was from 0 to 45 degrees.  

It was noted that flare-ups resulted in pain, weakness, fatigability and lack of endurance which significantly limited functional ability.  The examination was conducted during a flare-up.  The right shoulder showed flexion from 0 to 50 degrees with abduction from 0 to 55 degrees.  External and internal rotation were from 0 to 40 degrees.  The left shoulder showed flexion from 0 to 55 degrees, with abduction from 0 to 50 degrees.  External and internal rotation were from 0 to 45 degrees.  

Muscle strength in both shoulders was rated 1/5.  There was no shoulder muscle atrophy or ankylosis.  Rotator cuff conditions were suspected in both shoulders.  Positive results were noted regarding impingement, strength, and weakness tests.  A history of mechanical symptoms (clicking, catching, etc.) was noted.  Also noted was a history of recurrent dislocation (subluxation) of the scapulohumeral) joint.  Frequent episodes were noted only in the right shoulder.  Both shoulders showed guarding of all arm movements.  Clavicle, scapula, AC joint or sternoclavicular joint conditions were suspected.  However, the Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  There was tenderness on palpation of the AC joints of the right and left shoulders.  Cross-body adduction testing was positive for pain on both shoulders.  The Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder) or fibrous union of the humerus.  He did not have malunion of the humerus with moderate or marked deformity.  

The examiner noted that the Veteran could not lift his arms above the shoulder level without a significant amount of pain, bilaterally.  There was degenerative arthritis in both shoulders.  Functional limitations included that the Veteran was unable to lift more than 5 pounds.  He was unable to accomplish push/pull or perform overhead work.  He dropped things.  The examiner added that both hands shook by themselves.  

For the period from VA examination on August 4, 2015, it is medically evident that was an increase in severity of both shoulder conditions when compared to VA medical results in 2006 and 2007.  This was recognized by the RO in rating decision of September 2015.  As noted earlier, at that time, the 10 percent ratings in effect for each of the shoulders were increased to 30 percent for the right shoulder and 20 percent for the left shoulder.  Moreover, the shoulder disorders were reclassified as LOM of the (major) right shoulder and LOM of the (minor) left shoulder.  The current question before the Board is whether a rating in excess of those ratings is warranted from August 4, 2015.  As already discussed, 10 percent ratings were not warranted prior to that date.  

First, as to the dominant right shoulder, for the period from August 4, 2015, the current 30 percent disability rating best represents the level of impairment.  Under the appropriate DCs as listed above, ankylosis of scapulohumeral articulation, intermediate between favorable and unfavorable, is not shown to warrant an increased 40 percent evaluation.  Moreover, the right arm does not show limitation of motion to 25 degrees from the side.  There are frequent episodes of dislocations and guarding of all arm movements which is contemplated in the 30 percent rating for the dominant extremity pursuant to DC 5202, but fibrous union of the humerus is not indicated.  

As to the nondominant left shoulder, for the period from August 4, 2015, it is also found that the current 20 percent disability rating best represent the level of impairment.  Using the DCs already discussed but considering the nondominant requirements, the Veteran does not show ankylosis of scapulohumeral articulation, intermediate between favorable and unfavorable, or unfavorable.  There is no fibrous union of the humerus, and the left arm is not limited in motion to 25 degrees from the side.  As in the right arm, there is guarding of all arm movements, but in the left shoulder he does not have frequent dislocations.  Thus, the medical findings are contemplated in the 20 percent rating for the nondominant extremity pursuant to DC 5202.  

RLE

As for the Veteran's RLE paresthesia, for the period prior to August 4, 2015, a noncompensable rating was in effect from May 5, 2005.  Following VA examination in August 4, 2015, separate 10 percent ratings were assigned for PN of the sciatic nerve of the RLE and the anterior crural nerve (femoral) of the RLE.  Both conditions were noted to be associated with DDD of the L4-L5, lumbar spine.  The prior noncompensable rating for paresthesias was continued, now rated as PN of the obturator nerve of the RLE.  The Board will be determining whether a compensable rating (or a separate rating(s) for any other associated neurological abnormality) is warranted for the service-connected disorder prior to August 4, 2015, and whether initial ratings in excess of 10 percent are warranted for PN of the sciatic nerve and anterior crural nerve and an initial compensable rating is warranted for PN of the obturator nerve of the RLE are warranted after that date.  

It is noted that for the period prior to August 4, 2015, the RO assigned a noncompensable rating for paresthesias of the RLE pursuant to DC 8722 (neuralgia of the musculocutaneous nerve (superficial peroneal)).  That code provides for a noncompensable evaluation for mild incomplete neuralgia of the musculocutaneous nerve (superficial peroneal).  A 10 percent rating is provided for moderate incomplete neuralgia; a 20 percent rating is provided for severe incomplete neuralgia; and a 30 percent rating is provided for complete paralysis (eversion of foot weakened).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See note prior to DC 8510, 38 C.F.R. § 4.124a (2015).  

Under 38 U.S.C.A. § 4.71a, any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate DC.  In this case, the Veteran's primary complaints have been related to radiating pain in the lower extremities.  The evidence reflects and the Board has determined that 38 C.F.R. § 4.124a, DC 8520 (2015) is the best applicable DC for the period prior to August 4, 2015.  That code provides for paralysis of the sciatic nerve, and affords an 80 percent rating for complete paralysis; the foot dangles and drops, no active movement possible of muscle below the knee, flexion of knee weakened or (or very rarely) lost.  A 60 percent rating is provided for incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.  A 40 percent rating is provided for moderate incomplete paralysis, a 20 percent rating for moderate paralysis and a 10 percent rating is provided for mild incomplete paralysis.  

DC 8526 provides a 10 percent rating for mild incomplete paralysis of the anterior crural nerve (femoral).  For a rating of 20 percent, moderate incomplete paralysis of the sciatic or anterior crural nerve must be shown.  A 30 percent rating is provided for severe incomplete paralysis and a 40 percent rating for complete paralysis.  38 C.F.R. § 4.124a, DC 8526 (2015).  

Under DC 8528, obturator nerve, a noncompensable rating is provided for mild or moderate paralysis.  A 10 percent rating is provided for severe to complete paralysis.  38 C.F.R. § 4.124a, DC 8528 (2015).

For the period prior to August 4, 2015, the evidence indicates that there was some pain and "burning" in the right lower extremity, as well as reports of sciatica, related to his service-connected back disability, but there is no clinical evidence indicative of any actual impairment in the lower extremities.  Specifically, it is noted that in November 2000, the Veteran complained of hypesthesia in the left lower extremity, but exhibited only slightly decreased strength and no difficulty walking.  He again complained of numbness and "burning" in the lower extremities in August 2002 and July 2003.  Moreover, sciatica was noted as a diagnosis in February 2003, and in a March 2005 printout of the Veteran's outpatient diagnoses, sciatica was included with notation of an appointment date of September 2004.  It is noted, however, that in October 2003, his strength and reflexes in the lower extremities were specifically observed to be normal, and there was no dysfunction in gait or coordination.  Significantly, at his VA examination in January 2006, motor functioning and reflexes in the lower extremities were specifically observed to be normal.  While there was some decreased sensation to light touch in the right leg when compared to the left, there was no indication of actual impairment in the lower extremities.  Finally, in a February 2007 electrodiagnostic report, the electromyographic (EMG) findings in his right leg were essentially normal.  

As the sciatic nerve involvement is inconsistently demonstrated, but never more than wholly sensory and mild, a 10 percent rating is warranted for the period prior to August 4, 2015 under DC 8520 with resolution of reasonable doubt in the Veteran's favor.  Further, the Board finds that a higher evaluation for sciatic nerve incomplete paralysis is not for application for this period as there is not moderate incomplete sciatic nerve paralysis.  During this time period, there were complaints of pain, burning and numbness, but no difficulty walking and strength was affected inconsistently, but never more than slightly.  Further, reflexes were normal on more than one occasion.  EMG testing was essentially normal.

Subsequently dated evidence includes the Veteran's testimony at the 2012 hearing.  At that time, he testified that he used a cane due to his back problems which included numbness into the foot.  (Tr. at pg. 8.)  His wife said that the Veteran was unable to stand for more than ten minutes at a time due to the numbness and pain.  (Tr. at pg. 9.)  

Upon VA PN examination in August 2015, the claims file was reviewed and the Veteran was examined.  There was constant moderate pain and paresthesias and numbness in the RLE.  Strength testing showed 4/5 in right knee extension.  There was 4/5 right ankle plantar flexion and 4/5 right ankle dorsiflexion.  There was no muscle atrophy.  Reflex exam was 1+ (hypoactive) in the right knee and ankle.  Sensory examination was decreased in the right upper anterior thigh and lower leg/ankle.  It was normal at the thigh/knee and foot/toes.  The nerves affected by mild incomplete paralysis were noted to be the sciatic nerve and the anterior crural nerve.  The obturator nerve also showed mild incomplete paralysis.  

As noted earlier, based on the above findings dated as of August 4, 2015, separate 10 percent ratings were granted for incomplete paralysis of the sciatic nerve and the anterior crural nerve.  A noncompensable rating was continued for paresthesias, now rated as PN of the obturator nerve of the RLE.  These ratings were based on PN testing which showed mild incomplete paralysis of the sciatic nerve, the anterior crural nerve and the obturator nerve as of that date.  Testing prior to that date simply does not show the required medical findings for a compensable rating.  As already noted, while the Veteran had RLE complaints of pain and numbness and sciatica was noted on more than one occasion, February 2007 EMG findings in his right leg were essentially normal.  Ratings in excess of 10 percent for the mild incomplete paralysis of the sciatic nerve and the anterior crural nerve are not warranted as moderate incomplete paralysis was not found.  Similarly, a compensable rating for the mild incomplete paralysis of the obturator nerve is also not warranted.

Final Considerations as to the Shoulders and RLE

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected bilateral shoulder and RLE disabilities and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his service-connected shoulder and RLE disabilities.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board also relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected shoulder and RLE disabilities.  

The Board further finds that any additional staged ratings for the Veteran's shoulders and RLE are not warranted as his symptomatology remained stable until examinations on August 4, 2015, showed increased severity in both shoulders and in the RLE.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 (2015) are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 (2015) is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected shoulder disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's shoulder symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's right and left shoulders were assigned 10 percent ratings prior to April 4, 2015, based on painful joints.  He received increased ratings for both shoulders upon rating determination in 2015 based on increased impairment, to include recurrent dislocation of the scapulohumeral joint with frequent episodes in the right shoulder and bilateral guarding of all arm movements.  Such ratings further contemplate the functional impairment resulting from such symptomatology, to include difficulty with overhead lifting and reaching, pushing/pulling, twisting, and turning, as well as the mild impact such has on physical and sedentary movements requiring pushing, pulling, twisting, and turning during flare-ups, causing pain, lack of coordination, and fatigue.  

The Board has also carefully compared the level of severity and symptomatology of the Veteran's RLE condition(s).  Throughout the periods on appeal, the Veteran's symptoms and complaints regarding his service-connected RLE were contemplated by the regular schedular rating criteria, resulting in assignments by the RO of 10 percent ratings for mild incomplete paralysis of the sciatic and anterior crural nerves.  He has not identified any symptoms not addressed by the schedular criteria.  As a total rating based on individual unemployability due to service-connected disabilities (TDIU) has been granted from May 5, 2005, the entire appeal period at issue herein, Johnson v. McDonald, supra, does not apply.  

In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of his shoulder or RLE disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's shoulder and RLE disabilities may interfere with his employment in maintenance, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.1 (2015).  Consequently, he does not have an exceptional disability picture for the service-connected disabilities in question.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis.  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the claim for a TDIU has been addressed and granted.  See the September 2015 rating decision.  As such, Rice is inapplicable to this case and need not be further addressed.


ORDER

Entitlement to an initial rating in excess of 10 percent for a right shoulder disorder, characterized as arthritis of the AC joint and bicep tendonitis, for the period prior to August 4, 2015, and in excess of 30 percent therefrom, for limitation of motion (LOM) of the (major) right shoulder, is denied.  

Entitlement to an initial rating in excess of 10 percent for a left shoulder disorder, characterized as bicep tendonitis, for the period prior to August 4, 2015, and in excess of 20 percent therefrom, for LOM of the (minor) left shoulder, is denied.  

Entitlement to an initial 10 percent rating for paresthesia of the right lower extremity (RLE) for the period prior to August 4, 2015, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for PN of the sciatic nerve of the RLE, for the period from August 4, 2015, is denied.  

Entitlement to an initial rating in excess of 10 percent for PN of the anterior crural nerve (femoral) of the RLE, for the period from August 4, 2015, is denied.  

Entitlement to an initial compensable rating for PN of the obturator nerve of the RLE, for the period from August 4, 2015, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


